IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 98-41156
                        Conference Calendar



THERMAN LEE HARRIS,

                                         Plaintiff-Appellant,

versus

GARY L. JOHNSON, DEPUTY DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, INSTITUTIONAL DIVISION; TIMOTHY WEST, Warden, Mark W.
Stiles Unit; GARLAND FLAKES, Assistant Warden, Mark W. Stiles
Unit; CHRISTOPHER NWENE, Guard, Mark W. Stiles Unit; LARRY
BOTTOM, Guard, Mark W. Stiles Unit; KEVIN POWELL, Sergeant, Mark
W. Stiles Unit; FELECIA DAVIS SMITH, Guard, Mark W. Stiles Unit;
KIMBERLY RHINEHART, Guard, Mark W. Stiles Unit; NORMAN WARD,
Guard, Mark W. Stiles Unit; CLINTON ROBINSON, Guard, Mark W.
Stiles Unit; ADAM CARMOUCHE, Guard, Mark W. Stiles Unit; JAMES
MITCHELL, Guard, Mark W. Stiles Unit; GARY GOMEZ, Board Member of
region three; JEANE BELLANGER, individual capacity; RUSSEL
MCDONALD, individual capacity; STEVEN SWIFT, individual capacity;
RICKEY TARVER, individual capacity; BELLA LEBLANC, individual
capacity; CARL PLOCK, individual capacity; LLYN REYNOLDS,
individual capacity,

                                         Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 1:97-CV-263
                       --------------------

                         December 14, 1999

Before JOLLY, HIGGINBOTHAM, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Therman Lee Harris, Texas prisoner # 534500, appeals the


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 98-41156
                                 -2-

magistrate judge’s denial of his motion for appointment of

counsel.   Because Harris’ case is not particularly complex and he

has been able to present his case adequately in his complaint,

amended complaint, and at the hearing held pursuant to Spears v.

McCotter, 766 F.2d 179 (5th Cir. 1985), Harris has not shown that

the magistrate judge abused his discretion in denying his motion

for appointment of counsel.    See Ulmer v. Chancellor, 691 F.2d
209, 212 (5th Cir. 1982).

     Harris has also filed a motion for a transcript of the

Spears hearing at government expense.      Because Harris has not

demonstrated that the transcript is necessary for the resolution

of this appeal, because such transcripts are for the court’s

internal use and are not generally provided to the appellant, and

because the district court did not obtain a record of the Spears

hearing due to equipment malfunction, Harris’ motion for a

transcript at government expense is DENIED.

     MOTION FOR TRANSCRIPT AT GOVERNMENT EXPENSE DENIED; ORDER

DENYING APPOINTMENT OF COUNSEL AFFIRMED.